DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elects group I, claims 1-11. The restriction is hereby made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the register" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nassar (US 20160253885).
Regarding claim 1, the claimed sensor to perform a distance measurement of a distance that is substantially horizontal with respect to the warehouse and that monitors a predefined maximum storage height is met by the sensor arranged at the ceiling and for monitoring when an object enters one of the vertical keep-out regions (Nassar: paragraph 22).
The claimed measurement and/or control unit that is configured so as to output a message in the event of an exceedance of the predefined maximum storage height being detected by the sensor is met by the system providing an exclusion alert when it detects movement into a vertical keep-out region (Nassar: paragraph 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassar in view of Official Notice.

Regarding claim 2, the claimed sensor is configured so as to perform a laser distance measurement is not specifically disclosed by Nassar. Examiner takes Official Notice that it is well known in the art for proximity sensors to use laser distance sensing. Modifying Nassar to include laser distance sensing would increase the overall flexibility of the system by providing for additional means for detection. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nassar according to Official Notice.
Regarding claim 6, the claimed measurement and/or control unit is furthermore configured so as to provide a timestamp associated with the message in the event of an exceedance of the predefined maximum storage height being detected by the sensor is not specifically disclosed by Nassar. Examiner takes Official Notice that it is well known in the art to provide timestamps along with sensed events. Adding a timestamp to Nassar would increase the utility of the system by providing the user not only with a notification of an event, but a time of when it occurred for further examination. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nassar according to Official Notice.
Regarding claim 9, the claimed optical alarm unit, including a flashing light that is configured so as to output a message including a warning message from the measurement and/or control unit within a warehouse in the form of an optically visible alarm is not specifically disclosed by Nassar. Examiner takes Official Notice that it is well known in the art to use optical alarm units including flashing lights to indicate sensed conditions to users. Adding an optical alarm units including flashing lights to Nassar would increase the utility of the system by providing the user with additional means to be aware of sensed conditions. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nassar according to Official Notice.
Regarding claim 10, the claimed measurement and/or control unit furthermore has a communication unit that is configured so as to transmit data to a further apparatus, comprising a hub and/or a computer and/or a cloud server and/or a mobile terminal is not specifically disclosed by Nassar. Examiner takes Official Notice that it is well known in the art to use a communication unit to transmit data to a remote source such as a remote computer. Adding a communication unit to transmit data to a remote source such as a remote computer to Nassar would increase the utility of the system by providing the user with a means for remote reporting and monitoring. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nassar according to Official Notice.
Allowable Subject Matter
Claims 3-5, 7, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118.  The examiner can normally be reached on MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689